Title: To John Adams from John Thornton Kirkland, 12 August 1818
From: Kirkland, John Thornton
To: Adams, John


				
					Dear Sir,
					Harvard College 12 Augt 1818.
				
				Mr. Boylston in his institution of prizes for elocution at our University has appointed as follows viz“The Corporation shall in each & every year select five gentlemen, who have been themselves distinguished for their elocution particularly, either at the bar, in the pulpit or in the Senate, who, together with the Corporation or a major part of them shall be the judges of the elocution of the competitors & shall award the prizes:—The Hon. John Adams, & his son the Hon. John Quincy Adams, as the relatives of the Founder, shall be considered during their lives (when resident in this state at the time) members of the Board of Judges, & a less number may at such times be selected accordingly.”Agreeably to this Institution of Mr. Boylston, I mention to you that the exhibition is to take place the day after Commencement in the meeting-house at Cambridge at ten oC. A.m. to continue an hour & a half, & that the Judges viz the Corporation Hon J. Adams, Hon H G. Otis, Hon. Jos. Quincy Revd W. Gordon & Professor Frisbie are requested to meet on friday of this week at the Philosophy Room at 4. oC. P.M;—Mr Prof Frisbie is appointed under the condition that the Secretary of State shall take his place if in the Commonwealth at the time.—The Corporation ask you to dine at the College rooms on friday as above at two oC.—It will give us great pleasure, venerable friend, to find you present, if you shall think it will not be too fatiguing—or if you Shall not be at the exhibition, if you can join us at the previous meeting of the Committee Board of Judges, who on friday, who are to be together to agree upon preliminaries & rules of proceeding, we shall be glad. With the greatest respect / & regard, I have the honor to / be, Dear Sir / Your most obt Servt  
				
					John T. Kirkland
				
				
			